                          Case 1:21-mj-00342-TMD Document 1 Filed 02/09/21$86$&XQQLQJKDP
                                                                            Page 1 of 1
 $2 5HY &ULPLQDO&RPSODLQW
                                                                                                                     ____FILED___ENTERED

                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                                                                     ____LOGGED_____RECEIVED
                                                                                                                     
                                                                      IRUWKH                                        3:56 pm, Feb 09 2021
                                                                                                                     ATBALTIMORE
                                                            District of Maryland
                                                       BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                             CLERK,U.S.DISTRICTCOURT
                                                                                                                     DISTRICTOFMARYLAND
                     8QLWHG6WDWHVRI$PHULFD                                                                                crp
                                                                                                                     BY______________Deputy
                                Y                                                                                   
                                                                                 &DVH1R     PM70'
                        *,29211, = 323(



                               Defendant(s)


                                                      &5,0,1$/&203/$,17
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
 2QRUDERXWWKHGDWH V RI                       -DQXDU\                LQWKHFRXQW\RI                                    LQWKH
MXULVGLFWLRQDQGYHQXHRIWKH'LVWULFWRI          0DU\ODQG          WKHGHIHQGDQW V YLRODWHG

               Code Section                                                        Offense Description
   86&                                     0XUGHU ZKLOH HPSOR\HG E\ RU DFFRPSDQ\LQJ WKH $UPHG )RUFHV RXWVLGH WKH
   86&   D                                8QLWHG 6WDWHV




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 6HH DIILGDYLW DWWDFKHG KHUHWR DQG LQFRUSRUDWHG E\ UHIHUHQFH KHUHLQ




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u


                                                                                                    Complainant’s signature

                                                                                            7UDFL %DWOD 6SHFLDO $JHQW 1&,6
                                                                                                     Printed name and title

 6ZRUQWREHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3DQG
        REHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWW WR)HG 5
                                                                            &ULP3 DQG
                                                                                            GG


 'DWH
                                                                                                       JJudge’s
                                                                                                          d ’ signature
                                                                                                                i

 &LW\DQGVWDWH                            %DOWLPRUH 0DU\ODQG                      7KRPDV 0 'L*LURODPR 86 0DJLVWUDWH -XGJH
                                                                                                     Printed name and title
